Mr. Justice Thompson delivered the opinion of the court. 3. Husband and wife, § 264*—when evidence insufficient to show that offer of wife to live with husband made in good faith. In a suit for separate maintenance where, after leaving her husband without due cause, the complainant, two days before filing her bill, and after having consulted with her attorney in regard to bringing suit, went to her husband’s house in company with a person whom her husband had objected to her associating with and offered to live with him if he would do what was right, meaning thereby to be allowed to do things which her husband justifiedly objected to, held insufficient to sustain a finding that such offer was not made in good faith, and a decree in her favor should be reversed.